68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gloria D. BROOKS, Appellant,v.McDONNELL DOUGLAS CORPORATION, Appellee.
No. 94-4026.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 20, 1995.Filed:  Oct. 23, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gloria Brooks appeals from the dismissal of her race and sex discrimination claims and the grant of summary judgment to her former employer on her age discrimination claim.  Having carefully reviewed the record, we conclude no error of material fact or law appears.  Accordingly, we affirm the district court's1 judgment for the reasons set forth in its orders.  See 8th Cir.  R. 47B.



1
 The HONORABLE CHARLES A. SHAW, United States District Judge for the Eastern District of Missouri, after transfer of the case from the HONORABLE STEPHEN N. LIMBAUGH, United States District Judge for the Eastern District of Missouri